DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 11/15/21, are acknowledged.
	Claim 1 has been amended.
	Claim 24 has been added.
Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1, 5-10, 12-14, 16-17, and 24 read on the elected invention and are being acted upon.

In view of Applicant’s claim amendments, the previous rejections under 102/103 are withdrawn, however, Applicant’s arguments relevant to the new grounds of rejection will be addressed below.

The new prior art rejections are necessitated by Applicant’s claim amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 5-10, 12-14, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being 
A method of expanding a population of cells comprising CD4+CD25+ natural Tregs, the method comprising culturing said population of said cells in a culture medium comprising a first agent and a second agent, wherein the first agent stimulates CD3, and the second agent stimulates CD28,
does not reasonably provide enablement for:
A method of expanding a population of cells comprising natural Tregs, the method comprising culturing said population of said cells in a culture medium comprising a first agent that provides a primary activation signal and a second agent that provides a co-stimulatory signal.
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, in re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03)” The MPEP further states that physiological activity can be considered inherently unpredictable.  
The instant claims are drawn to a method of expanding natural Tregs comprising culturing with any agent that provides a primary activation signal and any agent that 
Given the unpredictably of the art, the instant specification must provide a sufficient and enabling disclosure commensurate in scope with the instant claims.  The specification demonstrates that CD4+CD25+ Tregs can be expanded with anti-CD3 and anti-CD28.  However, this is not commensurate in scope with the instant claims, which encompass expanding any natural Treg with any first and second agent. Thus, given the unpredictability of the art, the breadth of the claims, and the lack of guidance provided by the instant specification, it would require undue experimentation to practice the full scope of the method of the instant claims.
	Applicant’s arguments filed 11/15/21 have been fully considered, but they are not persuasive.
	Applicant argues that the specification in the examples provides guidance for evaluating Treg function, and it would only require routine, and not undue, experimentation to confirm other costimulatory signals that could function in the claimed method. 
The specification on page 34 discloses that costimulatory signals can include those that bind to CD28, PD-1, B7-H3, 4-1BB, OX40, ICOS, and LFA.  Thus, claim 1 encompasses Treg expansion method employing agents that signal via OX40, ICOS, or 4-1BB, but as taught by Golovina, these costimulatory signals do not promote Treg expansion and cannot substitute for CD28 costimulation (see page 2860).  The specification exemplifies using CD3 and CD28 mediating signals and does not provide any other guidance as to which other costimulatory signals can function in the claimed method.  Furthermore, the state of the art is such that Treg expansion . 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 1, 5-10, 12-14, 16, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over WO2007037544, in view of Golovina et al., 2008, US 2004/0241162 and US 2004/0101519, and as evidenced by US 2009/0246212, the national stage entry, English translation of WO2007037544 (all of record).
WO2007037544 teaches a method of administering Tregs to a mammalian patient to suppress an undesirable immune response (i.e. adoptive transfer therapy), wherein the Tregs are produced by a method comprising expanding a population of CD4+CD25+ (natural) Tregs by culturing said cells in a culture medium comprising rapamycin, anti-CD3/anti-CD28 conjugated beads (see page 6-7 and 15, paragraphs 54, 56, and 58, paragraph 272 and page 23 of the translation, in particular).  WO2007037544 teaches that the cells maintain suppressive function (see page 20, in particular). WO2007037544 teach adding rapamycin at the start of the culture and through the entire culture (i.e. during restimulation, see page 12 and 20-22, in particular). WO2007037544 teaches that the method results in functional regulatory T cells that suppress IL-2 and IFN-gamma in a co-culture with effector T cells (i.e. the Tregs do not significantly produce IL-2 or IFN-gamma, see paragraph 197 of the translation, in particular).  WO2007037544 teaches that CD4+CD25+ Tregs express FoxP3. WO2007037544 teaches obtaining the T cells from cord blood and isolating the CD4+CD25+ cells by flow cytometry (see page 6 of the translation, in particular).  WO2007037544 teach evaluating the cell number in the cultures and that the cell numbers increase during the culture period (i.e. the cells were monitored for 
WO2007037544 does not explicitly teach monitoring proliferation based upon mean cell diameter of the Tregs, and does not explicitly teach culturing in rapamycin to achieve greater than 100-fold expansion after 2 stimulations. 
Golovina teaches methods of expanding CD4+CD25+ nTregs comprising culturing with anti-CD3 and anti-CD28 coated cell based aAPCs in the presence of rapamycin.  Golovina et al. teach monitoring the cell volume and density and restimulating the Treg cultures with the aAPCs and rapamycin to further expand the cell population (see page 2857).  Golovina et al. teach that the cell based aAPCs expand Tregs more efficiently that bead based systems, and can achieve expansion rates of 1000 fold after two rounds of stimulation (see page 2860, 2865-2866, and Fig. 7, in particular). 
The ‘162 publication and the ‘519 publication teach that long term stimulation of T cells, including regulatory T cells, can be maintained by restimulation, and that the rate of proliferation can be monitored periodically by examining cell size and that T cells can be restimulated when the mean T cell diameter decreases to approximately 8 uM (see page 3, 12 and 16, in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the cell based anti-CD3/CD28 aAPC of Golovina et al., in the method of WO2007037544.  The ordinary artisan would be motivated to do so with a reasonable expectation of success since Golovina teaches that the cell based anti-CD3/CD28 aAPCs expand Tregs more efficiently than bead based systems, and can achieve expansion rates of 1000 fold after two stimulations in the presence of rapamycin. 
 Additionally, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to monitor proliferation based on cell diameter, as taught by the ‘162 and 519 publications. The ordinary artisan at the time the 
	Applicant’s arguments filed 11/15/21 have been fully considered, but they are not persuasive.
	Applicant argues that WO2007037544 fails to teach expansion of 100 fold or more when rapamycin is present from the start of the culture, as required by the amended claims.  Applicant notes WO2007037544 teaches an example where rapamycin was added from the start of cultivation but the cell number increased only about 20 times, and does not provide a reasonable expectation of success sin achieving about 100 fold more nTregs.
	In paragraphs 281-282, WO2007037544 teaches an example of expanding Tregs with anti-CD3/CD28 beads in the presence of rapamycin to achieve about a 20-fold increase in Treg numbers.  However, Golovina, cited above, specifically teaches that substituting said beads with cell based anti-CD3/CD28 aAPCs enhances Treg expansion in the presence of rapamycin, and can be used achieve 1000-fold expansion in cultures containing rapamycin, thus rendering obvious the instantly claimed method.

Claims 1, 5-10, 12-14, 16-17, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over WO2007037544, in view of Golovina et al., 2008, US 2004/0241162 and US 2004/0101519, and further in view of US 2005/0186207, as evidenced by US 2009/0246212, the national stage entry, English translation of WO2007037544.. 
The teachings of WO2007037544, Golovina, US 2004/0241162 and US 2004/0101519. 
They do not teach cryopreserving the cells.
The ‘207 publication teaches that CD4+CD25+ Treg populations may be frozen for storage and/or transport either before or after expansion (see page 6, in particular).
prima facie obvious to one of ordinary skill in the art at the time the invention was made to freeze the Treg populations, as taught by the ‘207 publication, in the method of Treg expansion of WO2007037544, Golovina and the ‘162 and '519 publications.  The ordinary artisan at the time the invention was made would have been motivated to so as a matter of convenience to facilitate storage and or transport of the Treg cells.  

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644